      Case 4:19-cr-00572-KGB Document 257 Filed 05/12/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
United States of America                                                         Plaintiff

v.                                  Case No.: 4:19−cr−00572−KGB

Cody Alexander Capps                                                           Defendant




                                NOTICE OF HEARING


      PLEASE take notice that a Change of Plea Hearing has been set in this case for June
25, 2020, at 10:00 AM before Judge Kristine G. Baker in Little Rock Courtroom # 4C in
the Richard Sheppard Arnold United States Courthouse located at 600 West Capitol
Avenue, Little Rock, Arkansas.



DATE: May 12, 2020                               AT THE DIRECTION OF THE COURT
                                                    JAMES W. McCORMACK, CLERK


                                                By: Tracy M. Washington, Deputy Clerk




Electronic copy provided to:

U.S. Marshals Service, Eastern District of Arkansas
U.S. Probation Office, Eastern District of Arkansas
Court Security Office, Eastern District of Arkansas
